DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1, 7, 8 recites a field seismic dataset representative of a subsurface volume of interest and a synthetic seismic dataset wherein the synthetic seismic dataset is generated with no or known attribute variation with angle or other spatial coordinates; applying seismic processing to the field seismic dataset and the synthetic seismic dataset to generate a processed field seismic dataset and a processed synthetic seismic dataset wherein the processed field seismic dataset and the processed synthetic seismic dataset each contain attribute distortion due to the seismic processing; and correcting the attribute distortion in the field seismic dataset based on the distortion assessed from the processed synthetic seismic dataset to generate a corrected processed field dataset [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, Claim(s) 2-6 recite(s) wherein the seismic processing is migration.  wherein the seismic processing is post-migration data conditioning.  wherein the synthetic seismic dataset includes synthetic seismic data generated by forward modeling through an earth model with sparse acquisition parameters and seismic data that was forward modeled through the earth model with dense acquisition parameters.  wherein the synthetic seismic dataset includes synthetic seismic data generated by forward modeling through an earth model designed with a set of non-intersecting layers with density perturbation to represent dip content of the earth model and with an acquisition geometry representative of the field seismic data.  wherein the forward modeling is finite-difference modeling [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions that when executed by the one or more processors cause the system to:; at one or more computer processors);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. receiving a field seismic dataset); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. For evidence, see Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CALDERON ET AL. (US 2018/0275302) (hereinafter “CALDERON”).

With respect to Claim 1, CALDERON teaches:
a. receiving, at one or more computer processors, a field seismic dataset representative of a subsurface volume of interest and a synthetic seismic dataset wherein the synthetic seismic dataset is generated with no or known attribute variation with angle or other spatial coordinates (See Para 0028-0039; See Figs. 1, 2); 
b. applying, via the one or more computer processors, seismic processing to the field seismic dataset and the synthetic seismic dataset to generate a processed field seismic dataset and a processed synthetic seismic dataset wherein the processed field seismic dataset and the processed synthetic seismic dataset each contain attribute distortion due to the seismic processing (See Para 0028-0039; See Figs. 1, 2); and 
c. correcting, via the one or more computer processors, the attribute distortion in the field seismic dataset based on the distortion assessed from the processed synthetic seismic dataset to generate a corrected processed field dataset (See Para 0028-0039; See Figs. 1, 2).  

With respect to Claim 2, CALDERON teaches:
wherein the seismic processing is migration (See Para 0028-0039; See Figs. 1, 2).  

With respect to Claim 3, CALDERON teaches:
See Para 0028-0039; See Figs. 1, 2).  

With respect to Claim 7, CALDERON teaches:
one or more processors; memory (See Para 0028-0039; See Figs. 1, 2) ; and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions that when executed by the one or more processors cause the system to(See Para 0028-0039; See Figs. 1, 2):
a. receive, at the one or more processors, a field seismic dataset representative of a subsurface volume of interest and a synthetic seismic dataset wherein the synthetic seismic dataset is generated with no or known attribute variation with angle or other spatial coordinates (See Para 0028-0039; See Figs. 1, 2); 
b. apply, via the one or more processors, seismic processing to the field seismic dataset and the synthetic seismic dataset to generate a processed field seismic dataset and a processed synthetic seismic dataset wherein the processed field seismic dataset and the processed synthetic seismic dataset each contain attribute distortion due to the seismic processing (See Para 0028-0039; See Figs. 1, 2); and 
c. correct, via the one or more processors, the attribute distortion in the field seismic dataset based on the distortion assessed from the processed synthetic seismic dataset to generate a corrected processed field dataset (See Para 0028-0039; See Figs. 1, 2).  

With respect to Claim 8, CALDERON teaches:
See Para 0028-0039; See Figs. 1, 2); 
b. apply, via the one or more processors, seismic processing to the field seismic dataset and the synthetic seismic dataset to generate a processed field seismic dataset and a processed synthetic seismic dataset wherein the processed field 17T-11158 seismic dataset and the processed synthetic seismic dataset each contain attribute distortion due to the seismic processing (See Para 0028-0039; See Figs. 1, 2); and 
c. correct, via the one or more processors, the attribute distortion in the field seismic dataset based on the distortion assessed from the processed synthetic seismic dataset to generate a corrected processed field dataset (See Para 0028-0039; See Figs. 1, 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CALDERON ET AL. (US 2018/0275302) (hereinafter “CALDERON”) in view of WRIGHT ET AL. (US 5,623,928) (hereinafter “WRIGHT”).

With respect to Claim 4, CALDERON teaches the limitations of the parent claims.
However CALDERON is silent to the language of:
wherein the synthetic seismic dataset includes synthetic seismic data generated by forward modeling through an earth model with sparse acquisition parameters and seismic data that was forward modeled through the earth model with dense acquisition parameters.
WRIGHT further teaches:
wherein the synthetic seismic dataset includes synthetic seismic data generated by forward modeling through an earth model with sparse acquisition parameters and seismic data that was forward modeled through the earth model with dense acquisition parameters (See COL 5 LINES 6-8; See COL 12 LINE 57 - COL 13 LINE 18).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify CALDERON to include wherein the synthetic seismic dataset includes synthetic seismic data generated by forward modeling through an earth model with sparse acquisition parameters and seismic data that was forward modeled through the earth model with dense acquisition parameters.
One of ordinary skill in the art would have been motivated to modify CALDERON because it would be beneficial to improve coherent image formation.

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CALDERON ET AL. (US 2018/0275302) (hereinafter “CALDERON”) in view of ROMOX-MARTINEZ ET AL. (US 2019/0187312) (hereinafter “ROMOX”).

With respect to Claim 5, CALDERON teaches the limitations of the parent claims.
However CALDERON is silent to the language of:
wherein the synthetic seismic dataset includes synthetic seismic data generated by forward modeling through an earth model designed with a set of non-intersecting layers with density perturbation to represent dip content of the earth model and with an acquisition geometry representative of the field seismic data.  
ROMOX further teaches:
wherein the synthetic seismic dataset includes synthetic seismic data generated by forward modeling through an earth model designed with a set of non-intersecting layers with density perturbation to represent dip content of the earth model and with an acquisition geometry representative of the field seismic data (See Para 0094).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify CALDERON to include wherein the synthetic seismic dataset includes synthetic seismic data generated by forward modeling through an earth model designed with a set of non-intersecting layers with density perturbation to represent dip content of the earth model and with an acquisition geometry representative of the field seismic data.
.

Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CALDERON ET AL. (US 2018/0275302) (hereinafter “CALDERON”) in view of ROMOX-MARTINEZ ET AL. (US 2019/0187312) (hereinafter “ROMOX”) & BO (US 2021/0247534).

With respect to Claim 6, CALDERON & ROMOX teaches the limitations of the parent claims.
However CALDERON is silent to the language of:
wherein the forward modeling is finite-difference modeling.  
BO further teaches:
wherein the forward modeling is finite-difference modeling (See Para 0137, 150).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify CALDERON to include wherein the forward modeling is finite-difference modeling.
One of ordinary skill in the art would have been motivated to modify CALDERON because it would be beneficial to improve seismic data interpretation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BAKULIN (US 2019/0339405) teaches EVALUATING PROCESSING IMPRINT ON SEISMIC SIGNALS;
ALBERTIN ET AL. (US 2011/0103187) teaches MIGRATION-BASED ILLUMINATION DETERMINATION FOR AVA RISK ASSESSMENT;
YAN ET AL. (US 2017/0219729) teaches EFFICIENT SEISMIC ATTRIBUTE GATHER GENERATION WITH DATA SYNTHESIS AND EXPECTATION METHOD;
GUALTI (US 211/0295510) teaches ACTIVE NOISE INJECTION COMPUTATIONS FOR IMPROVED PREDICTABILITY IN OIL AND GAS RESERVOIR CHARACTERIZATION AND MICROSEISMIC EVENT ANALYSIS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864